Citation Nr: 0114479	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-18 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral pes planus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1947 and again  from December 1950 to December 1953.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the RO.


REMAND

The record reveals that the veteran had second degree pes 
planus when he entered  into his first period of service in 
1945 and that second degree pes planus was reported on the 
veteran's examination prior to separation from his last 
period of active duty in 1953.  Review of the scant service 
medical records on file reveals no complaints or findings 
indicative of a foot problem.  

The file contains no records of treatment for foot problems 
until 1997 when the veteran had private treatment for flat 
feet and plantar fasciitis.

On VA examination in June 1999, it was noted that the veteran 
had had pes planus since prior to his initial period of 
service and that there was no evidence on file to indicate 
that his condition was made by his military service.  The 
examining physician found that the veteran only developed 
increased foot problems in the three years prior to the 
examination.  The diagnosis included pes planus with pronated 
feet and chronic foot strain.  

The veteran asserts that his periods of active duty 
aggravated his pes planus.  He requests that the RO obtain 
and review all of his service medical records from both 
periods of service, that they obtain and review his VA 
outpatient treatment records, and he be provided another 
examination to determine whether his pes planus was 
aggravated by service. 

Initially, the Board points out that, during the course of 
the veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).    

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered.  However, it is the RO's responsibility to ensure 
that all appropriate development is undertaken to comply with 
the VCAA in this case.  In this regard, the Board notes that 
the file contains very few service medical records and no VA 
outpatient treatment records.  On remand, the RO should take 
efforts to ensure that copies of all of the service medical 
records from both of the veteran's periods of active duty are 
obtained.  Additionally, the RO should request copies of any 
pertinent VA outpatient treatment records that are not yet 
associated with the claims file. 

Thereafter the veteran should be given a new VA examination, 
following review of the claims file.  In the examination 
report, the examining physician should provide an opinion as 
to whether the veteran's pes planus was aggravated by his 
periods of active duty. 

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence or information and further 
argument to support his claim for service 
connection for pes planus.  The veteran 
should also be requested to submit the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, who have 
treated him for pes planus condition 
before, during, and since service.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder. The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  Such 
attempt should be well documented with 
notation of either positive or negative 
responses.  

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and etiology of his pes 
planus.  All indicated tests, including 
x-ray studies, must be conducted.  A 
complete rationale for any opinion 
expressed must be provided.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested studies, 
and any report should reflect 
consideration of the pertinent medical 
history.  The examiner should 
specifically indicate a medical opinion 
as to whether it is as least as likely as 
not that the veteran's pes planus 
increased in severity as a result of any 
aspect of his periods of service and, if 
so, whether such increase was due to 
natural progress of the disability. 

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




